         Case 1:19-cr-00661-PAC Document 24 Filed 03/01/21 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                         United States Attorney
                                         Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      February 25, 2021

BY ECF                                                         3/1/2021
The Honorable Paul A. Crotty                                   The March 2 conference is adjourned to
United States District Judge                                   April 27, 2021 at 11 AM. Time will be
Southern District of New York                                  excluded through April 27, 2021. SO
Daniel Patrick Moynihan U.S. Courthouse                        ORDERED.
500 Pearl Street
New York, New York 10007

       Re:     United States v. Gustavo Betancourt, 19 Cr. 661 (PAC)

Dear Judge Crotty:

        The Government writes, with the consent of defense counsel, to request a sixty-day
adjournment of the March 2, 2021 status conference in the above-captioned matter. The
Government further requests, with the defendant’s consent, that the Court exclude time from
calculation under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), until the date of the next
conference. The parties are in negotiation regarding a pretrial resolution, but those negotiations
have been delayed due to the ongoing COVID-19 pandemic. An exclusion of time will serve the
interests of justice, as it will allow these conversations to continue, while affording the defendant
the opportunity to consider pretrial motions should the parties not reach a resolution.



                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      United States Attorney

                                                 By: __________________________
                                                     Jacob H. Gutwillig
                                                     Louis A. Pellegrino
                                                     Sheb Swett
                                                     Assistant United States Attorneys
                                                     (212) 637-2215/-7414/-6522
cc: Milton Florez, Esq. (by ECF)
